Citation Nr: 1132214	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-35 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether the rating reduction from the 100 percent compensation level for service-connected status post right middle lobectomy due to epithelial-myoepithelial carcinoma was proper.

2.  Entitlement to service connection for digital papillary adenocarcinoma of the left middle finger.

3.  Entitlement to service connection for metastatic epithelial-myoepithelial carcinoma of the left lung (claimed as left lung spots).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1967 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In June 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims folder.

At the June 2011 hearing, the Veteran submitted additional evidence with waiver of RO review of this evidence in the first instance.  Thus, the Board need not remand these claims for RO consideration of the newly submitted evidence.  38 C.F.R. § 20.1304.

The issue of entitlement to service connection for digital papillary adenocarcinoma of the left middle finger is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

1.  An August 2006 RO rating decision granted service connection for post-operative residuals of adenocarcinoma of the right middle lobe, and assigned a 100 percent rating effective December 5, 2005.

2.  A February 2007 RO rating decision reduced the rating for post-operative residuals of adenocarcinoma of the right middle lobe from 100 percent to noncompensable effective June 1, 2007.

3.  On October 2, 2007, the Veteran submitted a written statement that can be reasonably construed as evidencing disagreement with the RO's February 2007 rating reduction decision.

4.  The RO's February 2007 rating reduction decision is void ab initio as the medical evidence suggested a possible ongoing metastatic process which would preclude a rating reduction, and the October 2006 VA examination report did not provide any assessment as to whether the Veteran could follow a regimen which would allow substantially gainful employment.

5.  The competent evidence demonstrates that the Veteran manifests metastatic epithelial-myoepithelial carcinoma of the left lung, attributable to service-connected epithelial-myoepithelial carcinoma of the right lung.


CONCLUSIONS OF LAW

1.  The RO's February 2007 rating decision, which reduced from the 100 percent compensation level the rating for service-connected status post right middle lobectomy due to epithelial-myoepithelial carcinoma, is void ab initio.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.343, 3.344, 4.97, Diagnostic Code (DC) 6819 (2010).

2.  The criteria for entitlement to service connection for entitlement to service connection for metastatic epithelial-myoepithelial carcinoma of the left lung (claimed as left lung spots) have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Rating reduction

One of the matters the Board must address is which issue or issues are properly before it at this time.  38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished to the claimant.  In essence, the following sequence is required: There must be a decision by the RO, the claimant must express timely disagreement with the decision (NOD), VA must respond by explaining the basis for the decision to the claimant (SOC), and finally, the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his/her argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The RO has certified for appeal an issue stylized as entitlement to an increased rating for status post right middle lobectomy, currently evaluated as 10 percent disabling.  Historically, the Veteran underwent right middle lobectomy in February 2006 due to epithelial-myoepithelial carcinoma.  An August 2006 RO rating decision granted service connection for post-operative residuals of adenocarcinoma of the right middle lobe, and assigned a 100 percent rating effective December 5, 2005.  The RO has determined that this rating decision is final for jurisdictional purposes.

The criteria of DC 6819 govern malignant neoplasms of any specified part of the respiratory system, which assigns a 100 percent rating for active disease.  38 C.F.R. § 4.97, DC 6819.  A Note to DC 6819 instructs that the 100 percent rating shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  

Where there has been no local recurrence or metastasis, the disability is rated on residuals.

Important for this decision, the Note to DC 6819 also states that any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e), which provide specified notice and due process requirements where reduction in the evaluation of a service-connected disability would result in a reduction of current compensation payments.  

In November 2006, the RO proposed a rating reduction based upon the results of an October 2006 VA Compensation and Pension (C&P) examination report.  After observing the due process provisions of 38 C.F.R. § 3.105(e), the RO issued a February 2007 rating decision which reduced the rating for post-operative residuals of adenocarcinoma of the right middle lobe from 100 percent to noncompensable (later raised to 10 percent) effective June 1, 2007.  The Veteran was provided notice of this rating decision by letter dated March 2, 2007.

In general, an NOD must (1) express disagreement with a specific determination of the agency of original jurisdiction (AOJ), i.e. the RO; (2) be filed in writing; (3) be filed with the AOJ; (4) be filed within one year after the date of mailing of notice of the AOJ decision; and (5) be filed by the claimant or the claimant's authorized representative.  38 C.F.R. §§ 20.201, 20.300. 

While special wording is not required, an NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  The VA system is a non-adversarial, pro-claimant system wherein pro se filings are liberally and sympathetically construed.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); EF. v. Derwinski, 1 Vet. App. 324 (1991).

On October 2, 2007, the RO received a statement from the Veteran which was clearly directed towards the February 2007 rating reduction.  In this respect, the Veteran disputed the RO's "cancellation" of his "100% Rating and Compensation" by arguing that the October 2006 VA C&P examination report was inadequate for rating purposes.  He reported recent VA treatment which prescribed him a breathing device.  He further stated that he needed his "pension" "[r]einstated" without having to undergo suing QTC or the Seattle RO. 

On its face, the written statement submitted by the Veteran in October 2007 disputes the RO's February 2007 rating reduction and requests a reinstatement of a 100 percent rating.  While the Veteran indicated his desire not to "sue" VA, the Board finds that the Veteran's intent appears to request further review of the rating reduction decision.  Overall, the Board finds that this statement can be reasonably construed as evidencing a timely filed NOD with respect to the RO's February 2007 rating reduction decision.

In this case, the RO has accepted the October 2, 2007 filing from the Veteran as a request for an increased rating, and the Veteran has properly appealed to the Board a February 2008 RO rating decision which awarded a 10 percent rating effective October 2, 2007.

However, given the Board's finding that the Veteran submitted a timely NOD with respect to the RO's February 2007 rating reduction decision, the Board must phrase the issue on appeal as to whether the reduction of the Veteran's disability rating was proper rather than whether the Veteran is entitled to an increased rating, including a restoration of a previous rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

On this point, the Board acknowledges the decision in Rossiello v. Principi, 3 Vet. App. 430, 433 (1992) which held that, under the criteria of DC 6819 then in effect, a rating reduction claim was not at issue as the language of DC 6819 mandated an automatic reduction from the 100 percent level by operation of law.  Since that decision, VA has revised the Note to DC 6819 to its current language which specifically requires application of the due process provisions of 38 C.F.R. § 3.105 prior to any rating reduction.  61 Fed. Reg. 46720 (Sept. 5, 1996).  

In making this revision, VA stated that "the rule requires only an examination, not a reduction," six months following the cessation of treatment.  Id.  Thus, VA has effectively mooted out the holding in Rossiello.

Also important for this decision, the provisions of 38 C.F.R. § 3.343(a) provide that total disability ratings (as in this case), when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability, will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record and consideration must be given particularly to whether the Veteran attained improvement under the ordinary conditions of life, that is, while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).

If a reduction of a protected rating is at issue, the Board must establish, by a preponderance of the evidence, that a rating reduction is warranted.  Sorakubo v. Principi, 16 Vet. App. 120, 123-24 (2002) (citing Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993).  Where VA fails to observe applicable law and regulation in reducing a veteran's rating, such a rating is void ab initio and must be set aside as not in accordance with the law.  Brown, 5 Vet. App. at 422.

On review of the entirety of the record, the Board finds that the rating reduction taken is not supportable in this case as the rating reduction was made upon an incomplete and inadequate VA examination report.  

Briefly summarized, the Veteran had his right middle lobe resected in February 2006 as a result of his service-connected lung disease.  The RO awarded the Veteran a 100 percent disability rating, pursuant to DC 6819, effective December 5, 2005.

In October 2006, the Veteran underwent VA C&P examination to determine his residuals of service-connected lung disease.  In general, the Veteran described his lobectomy as resulting in more dyspnea on exertion and a sensation of feeling tired.  He stated that could "maybe walk about 100 yards now but is not sure."  The VA examiner conducted pulmonary function tests and reviewed chest X-ray examination results, which were interpreted as showing no active disease process.  

Based on this record, the examiner diagnosed status post right middle lobectomy absent complications.  Notably, the VA examiner did not provide any assessment as to whether the Veteran could follow a regimen which would allow substantially gainful employment.

Prior to the rating reduction in February 2007, the Veteran submitted a copy of a private chest and abdomen CT scan report, dated June 2006, which reported two tiny nodular densities, less than 2 mm, in the left lung of questionable clinical significance.  There were also two subtle areas of increased density in the right lobe of the liver of unknown significance for which the radiologist stated "I cannot exclude the possibility of hypervascular metastases."  Additional evidence showed that, in May 2006, the Veteran underwent excision of digital papillary adenocarcinoma of the left middle finger.

As indicated above, the criteria of DC 6819 mandate the continuance of a 100 percent rating for at least a 6 month period beyond the remission period for an active malignant process.  The evidence before the RO in February 2007 suggested the possibility of an active malignant process, as reported in the June 2006 CT examination report, which would preclude a rating reduction.  The October 2006 VA examination report, which was used a basis for the rating reduction, did not have before it the abnormal CT scan findings.  Unfortunately, subsequent medical evidence demonstrates that these abnormalities are probable metastatic lesions.

The October 2006 VA examination report also did not address whether the Veteran could return to substantially gainful employment or how (or if) the service connected disability now limits the Veteran's function.  For comparison purposes, a VA examiner in December 2010 provided an extensive analysis of the Veteran's service-connected limitations which ultimately resulted in opinion that the Veteran was precluded from working in his prior profession, but did not impair his ability for working in sedentary or light-duty activity.

Unfortunately, the rating reduction in February 2007 was made upon an inadequate factual basis which renders the rating decision void ab initio.  As such, the 100 percent rating for service-connected status post right middle lobectomy due to epithelial-myoepithelial carcinoma is restored.

This decision does not suggest that the current evidence of record supports the current 100 percent evaluation, simply that the reduction of the 100 percent rating was not done in accordance with VA law.  In this regard, it is important for the Veteran to understand that the fact that the Veteran may not work in his prior occupation does not suggest that he cannot work at all. 

Service connection

The facts of this issue may be briefly summarized:  The Veteran is service-connected for post-operative residuals of adenocarcinoma of the right middle lobe.  In February 2011, a positron emission tomography (PET) scan of left lung nodules resulted in an impression of probable metastatic myoepithelial lung cancer.  Clearly, the medical evidence attributes these lesions as metastatic from the service-connected adenocarcinoma of the right middle lobe.  Thus, the criteria for service connection for metastatic epithelial-myoepithelial carcinoma of the left lung, attributable to service-connected epithelial-myoepithelial carcinoma of the right lung, have been met.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  With respect to the issues being decided on appeal, the Board is granting in full the benefits being sought.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

The reduction of the 100 percent rating for service-connected status post right middle lobectomy due to epithelial-myoepithelial carcinoma effective June 1, 2007 was improper; restoration of the 100 percent rating is granted.

The claim of entitlement to service connection for metastatic epithelial-myoepithelial carcinoma of the left lung is granted.


REMAND

The Veteran seeks entitlement to service connection for digital papillary adenocarcinoma of the left middle finger.  He asserts that this is considered a rare disease which may be attributable to his conceded asbestos and/or herbicide exposure during service.  He also asserts that this form of gland cancer may be metastatic from his service-connected epithelial-myoepithelial carcinoma.  

Given the documented evidence showing possible metastatic lesions from the service-connected epithelial-myoepithelial carcinoma, the Board finds that medical opinion is necessary to decide the issue of entitlement to service connection for digital papillary adenocarcinoma of the left middle finger.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain the Veteran's Social Security Administration (SSA) records, including all medical records which formed the basis of any decision rendered.  Efforts to obtain these records should be documented, and evidence received in response to this request should be associated with the claims folder.

2.  Upon receipt of any additional records, forward the Veteran's claims folder to an appropriate examiner for opinion regarding the nature and etiology of the Veteran's digital papillary adenocarcinoma of the left middle finger.  Following examination of the claims folder, the examiner is asked to render an opinion on the following questions:

   a) whether it is at least as likely as not (50 percent or greater) that the Veteran's digital papillary adenocarcinoma of the left middle finger results from an event during active service, to include his herbicide exposure in Vietnam and/or asbestos exposure; OR, 

   b) whether it is at least as likely as not (50 percent or greater) that the Veteran's digital papillary adenocarcinoma of the left middle finger results from metastatic disease from service-connected epithelial-myoepithelial carcinoma?

All findings should be described in detail and all necessary diagnostic testing performed.  A rationale for all opinions should be provided.

3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


